DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the textured outer surface of the sock must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25, lines 2-3, “causing a sock to be mounted” is indefinite it is unclear how the term “causing” produces a productive method step. Further, “causing the sock to engage” is also indefinite for the same reason.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claim(s) 1, 6-10, 15-17, 20-25, 38, and 39 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schroeder et al. (US 2018/0352886).
Schroeder et al. disclose an applicator (14) comprising an arm (10) having a tip portion (15); and a sock (7) mounted onto the tip portion (see Figure 9; paragraph 41). Claim 6: the sock (7) has a lateral cross-section that is polygonal (see Figure 8). Claim 7: the sock (7) has a symmetrical lateral cross-section (see Figure 8). Claim 8: the sock (7) includes an outer surface that is textured to engage at least one of a lash extension or an adhesive for the lash extension (see Figure 9). Claim 9: the sock includes an outer surface having a plurality of projections (9) structured to engage at least one of a lash extension or an adhesive for the lash extension (see Figure 9). Claim 10: the sock (7) includes an outer surface that is flat (top portion). Claim 15: the arm (10) is a first arm, wherein the tip portion is a first tip portion, wherein the sock is a first sock, and further comprising a second arm (11) having a second tip portion; and a second sock (8) mounted onto the second tip portion, wherein the first sock and the sock are structured to grasp a lash extension (17) when the lash extension is interposed between the first sock and the second sock (see Figures 8 and 9). Claim 16: the sock (7) includes an inner channel (18) having a lateral cross-section that is polygonal (see Figure 8). Claim 17: the sock (7) includes an inner channel (18) having a lateral cross-section that is symmetrical (see Figure 8). Claim 20: the sock (7)is removably mounted onto the tip portion (see Figures 8-10; paragraph 41). Claim 21: the sock (7) has an open end portion and a closed end portion, wherein the sock is mounted onto the tip portion through the open end portion, wherein the closed end portion is at least partially closed (see Figures 8-9). Claim 22: Schroeder et al. discloses a kit comprising a package (4); .

Claim(s) 26, 28, and 30-37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Innovative Eyelash Curler (Applicant submitted NPL).
Innovative Eyelash Curler discloses an applicator comprising an arm having a tip that is externally coated with a non-stick coating (page 3-page 4). Claim 28: the non-stick coating includes rubber (page 4). Claim 30: the non-stick coating is longitudinally non- rectilinear on the tip (page 3). Claim 31: the non-stick coating is longitudinally arcuate on the tip (page 3). Claim 32: the tip includes an inner side that is externally .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 11-14, 18-19, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schroeder et al. (US 2018/0352886).
Schroeder et al. disclose the claimed invention except for the sock is longitudinally non-rectilinear, the sock is longitudinally arcuate, the sock includes silicon, the sock is translucent, the sock is flexible, the sock includes an outer surface that is non- stick, the arm includes a first outer surface having a first coefficient of friction relative to at least one of a lash extension or an adhesive for the lash extension, wherein the sock includes a second outer surface having a second coefficient of friction relative to at least one of the lash extension or the adhesive for the lash extension, wherein the second coefficient of friction is not identical to the first coefficient of friction, the second coefficient of friction is higher than the first coefficient of friction.
It would have been an obvious matter of design choice to have the sock be longitudinally non-rectilinear and arcuate, since changing the shape of the device to match the curvature of the user’s eye in the longitudinal direction would be well within the general skill of a worker in the art. (see prior art by Innovative Eyelash Curler).
It would have been an obvious matter of design choice to have the sock be translucent, since applicant has not disclosed that the shape solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with a non-translucent or opaque sock.
	It would have been obvious to one having ordinary skill in the art before the effective filing date to have the sock be made from silicone, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of .

Claims 27 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Innovative Eyelash Curler (NPL submitted by applicant).
Innovative Eyelash Curler discloses the claimed invention except for the non-stick coating is silicon and the non-stick coating is longitudinally rectilinear on the tip. It would have been obvious to one having ordinary skill in the art before the effective filing date to have the sock be made from silicone, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. It further would have been an obvious matter of design choice to have the sock be longitudinally rectilinear on the tip, since changing the shape of the device to match the curvature of the user’s eye in the longitudinal direction would be well within the general skill of a worker in the art. (see prior art by Schroeder et al.)

Conclusion




	



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL RUNNING STEITZ whose telephone number is (571)272-1917. The examiner can normally be reached Monday-Friday 8:00am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






2/10/2022